DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 07/30/2021.
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, line 13 recites “the minimum time period”, which should be --a minimum time period -- because this term was not previously presented in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-8, 17, 19 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Makoto (JP 2013106467; English translation).
Regarding claim 1, Makoto discloses (see figures 1-9) a matrix converter (figure 1, part 101)(paragraph [0025]; matrix converter) comprising: m input nodes (figure 1, part 101; left input nodes from U-phase to W-phase; m=3) for connection to an m-phase voltage source (figure 1, parts EU-EW; , where m is at least one (figure 1, part m=3): n output nodes (figure 1, part 101; right output nodes from A-phase to C-phase; n=3) for connection to an n-phase load (figure 1, parts LA-LC; n=3), where n is at least one (figure 1, part n=3) and at least one of m (figure 1, part m=3) or n is two or more (figure 1, part n=3); m x n (figure 1, part m[3] x n[3] = 9) bidirectional switches (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; m[3] x n[3] = 9) (figure 2, part bidirectional switch) (paragraph [0029]; the matrix converter 1 includes a set of bidirectional switches Sa1, Sa2 and Sa3 corresponding to the A phase, a set of bidirectional switches Sb1, Sb2 and Sb3 corresponding to the B phase, and a set of bidirectional switches Sc1, Sc2, and Sc3 corresponding to the C phase), wherein each bidirectional switch (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3) is connected between a single input node (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; single left input node) and a single output node (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; single right output node), such that each output node (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; single right output node) is selectively connectable to each input node (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; single left input node) by a bidirectional switch (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3); and a controller (figure 1, part controller generated by 4 and 5) connected to control (figure 1, part through G1-G9) the conductivity of the said bidirectional switches (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3), such that a bidirectional connection between each input node (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; single left input node) to each output node (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; single right output node) is selectively controllable (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3) (paragraph [0036]; the , wherein the controller (figure 1, part controller generated by 4 and 5) is adapted such that the minimum time period between changing the conductivity of any single bidirectional switch (figure 1, parts minimum time period between changing the conductivity of any single Sa1-3, Sb1-b3 and Sc1-c3) (figure 9, part example minimum time period between changing the conductivity of Sa3) is no less than a predetermined time period (figure 9, part Tmin) (paragraphs [0111]-[0117]; That is, by using the new control functions a1d, a2d, and a3d derived by Eq. (12), even if the on-time of the switch Sa3 is set to be very short, this can be corrected and the minimum on time can be satisfied).
Regarding claim 2, Makoto discloses everything claimed as applied above (see claim 1). Further, Makoto discloses (see figures 1-9) each bidirectional switch (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3) comprises at least one transistor (figure 2, parts S1 and S2); the controller (figure 1, part controller generated by 4 and 5) is connected to control (figure 1, part through G1-G9) the conductivity of each transistor (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3) (figure 2, parts S1 and S2); and the controller (figure 1, part controller generated by 4 and 5)  is adapted such that the minimum time period between changing the conductivity of any single transistor (figure 1, parts minimum time period between changing the conductivity of any single Sa1-3, Sb1-b3 and Sc1-c3) (figure 9, part example minimum time period between changing the conductivity of Sa3)  is no less than the predetermined time period (figure 9, part Tmin) (paragraphs .
Regarding claim 4, Makoto discloses everything claimed as applied above (see claim 1). Further, Makoto discloses (see figures 1-9) the predetermined time period (figure 9, part Tmin) is dependent upon the n-phase load (figure 1, parts LA-LC) driven by the output nodes (figure 1, part 101; right output nodes from A-phase to C-phase) (paragraph [0074]; the control unit 5 calculates the switch-on time based on the target value of the AC power to be supplied to the load).
Regarding claim 6, Makoto discloses everything claimed as applied above (see claim 1). Further, Makoto discloses (see figures 1-9) each output node (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; single right output node) is bidirectionally connected to only one input node at a time (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; single left input node)(figure 9, parts Sa1-Sa3).
Regarding claim 7, Makoto discloses everything claimed as applied above (see claim 1). Further, Makoto discloses (see figures 1-9) each bidirectional 5switch  (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3)(figure 2) comprises: a first transistor (figure 2, part S1) and a first diode arranged in series (figure 2, part D2); and a second transistor (figure 2, part S2) and a second diode arranged in series (figure 2, part D1), wherein the first (figure 2, part S1) and second transistor are arranged back-to-back (figure 2, part S2), such that the bidirectional switch (figure 2) is configurable to provide a first unidirectional connection from 10the associated input node (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; associated left input node) to the associated (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; associated right output node), or a second unidirectional connection from the said output node (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; associated right output node) to the associated input node (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; associated left input node).
Regarding claim 8, Makoto discloses everything claimed as applied above (see claim 7). Further, Makoto discloses (see figures 1-9) each output node (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; single right output node) is unidirectionally connected to no more than two input nodes at a time (figure 1, parts Sa1-3, Sb1-b3 and Sc1-c3; single left input node)(figure 9, parts Sa1-Sa3).
Regarding claim 17, claim 4 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 19, claim 6 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 20, claim 7 has the same limitations, based on this is rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto (JP 2013106467; English translation).
(see figures 1-9) the controller (figure 1, part controller generated by 4 and 5) is further adapted such that the predetermined time period (figure 9, part Tmin). However, Makoto does not expressly disclose the predetermined time period is no less than 2.5 μs.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the predetermined time period of Makoto with a value no less than 2.5 μs in order to obtain more accurate control based on the design requirements. Additional, the invention would perform equally well with the predetermined time period as taught by Makoto. Furthermore, the Application presented multiples possible options for the predetermined time period (paragraph [0027]-[0029]).
Regarding claim 10, Makoto discloses everything claimed as applied above (see claim 1). Further, Makoto discloses (see figures 1-9) the controller (figure 1, part controller generated by 4 and 5) is further adapted such that the predetermined time period (figure 9, part Tmin). However, Makoto does not expressly disclose the predetermined time period is no less than 3.5 μs.
It would have been obvious matter of design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the predetermined time period of Makoto with a value no less than 3.5 μs in order to obtain more accurate control based on the design requirements. Additional, the invention would perform equally well with the predetermined time period as taught by Makoto. Furthermore, the Application presented multiples possible options for the predetermined time period (paragraph [0027]-[0029]).
Claims 3, 5, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto (JP 2013106467; English translation), in view of Wheeler et al. (US 2005/0281066), hereinafter Wheeler.
(see figures 1-9) the controller (figure 1, part controller generated by 4 and 5). However, Makoto does not expressly disclose a field-programmable gate array. 
Wheeler teaches (see figures 1-8) the controller (figure 1, part controller generated by the controller board and gate drivers) comprises a field-programmable gate array (figure 6, part FPGA controller) (paragraph [0058]; the four step semi-soft commutation method is implemented using a single Field Programmable Gate Array (FPGA) with a structure of allowing all of the necessary control logic to be integrated into one IC).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure controller of Makoto with the FPGA control features as taught Wheeler, because it provides more efficient controller with better performance (paragraph [0058]).
Regarding claim 5, Makoto discloses everything claimed as applied above (see claim 1). However, Makoto does not expressly disclose at least one capacitor is connected between each of the input nodes.
Wheeler teaches (see figures 1-8) at least one capacitor (figure 1, part input capacitor connected between input phases) is connected between each of the input nodes (figure 1, part input nodes connected to the bidirectional switches) (paragraph [0051]; capacitors attached to the input power planes).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the converter of Makoto with the input 
Regarding claim 11, Makoto discloses everything claimed as applied above (see claim 1). Further, Makoto discloses (see figures 1-9) the controller (figure 1, part controller generated by 4 and 5) being adapted to select to which input node (figure 1, part 101; left input nodes from U-phase to W-phase) an output node (figure 1, part 101; right output nodes from A-phase to C-phase) is bidirectionally connected (figure 1, parts through Sa1-a3, Sb1-b3 and Sc1-c3). However, Makoto does not expressly disclose a microcontroller connected to the field-programmable gate array.
Wheeler teaches (see figures 1-8) a microcontroller (figure 1, part microcontroller at the controller) connected to the field-programmable gate array (figure 6, part FPGA controller) (paragraphs [0067] and [0088]; Three lines are used to connect the SAB167 [microcontroller] and the FPGA), the microcontroller (figure 1, part microcontroller at the controller) being adapted to select to which input node (figure 1, part left input node at bidirectional switches) an output node (figure 1, part right output node at bidirectional switches) is bidirectionally connected (figure 1, part through bidirectional switches).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure controller of Makoto with the control features as taught Wheeler, because it provides more efficient controller with better performance (paragraph [0058]).
Regarding claim 16, claim 3 has the same limitations, based on this is rejected for the same reasons.
.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 2005/0281066), hereinafter Wheeler, in view of Makoto (JP 2013106467; English translation).
Regarding claim 12, Wheeler discloses (see figures 1-8) a method of switching (figure 7, part switching of S1F/1R and S2F/2R) a bidirectional connection (figure 1, part bidirectional connection through bidirectional switches)  to an output node (figure 8, part right output node at IL) from a first input node (figure 8, part left input node at S1F) to a second input node (figure 8, part left input node at S2F), wherein the first input node (figure 8, part left input node at S1F) is connectable to the output node (figure 8, part right output node at IL) by a first bidirectional switch (figure 8, part bidirectional switch generated by S1F and S1R) comprising a first transistor (figure 8, part transistor of S1R)  and a first diode arranged in series (figure 8, part diode of S1F); and a second transistor (figure 8, part transistor of S1F) and a second diode arranged in series (figure 8, part diode of S1R), wherein the first (figure 8, part transistor of S1R) and second transistor are arranged back-to-back (figure 8, part transistor of S1F); and the second input node (figure 8, part left input node at S2F) is connectable to the output node by a second bidirectional switch (figure 8, part bidirectional switch generated by S2F and S2R) comprising: a third transistor (figure 8, part transistor of S2F)  and a third diode arranged in series (figure 8, part diode of S2R); and a fourth transistor (figure 8, part transistor of S2R) and a fourth diode arranged in series (figure 8, part diode of S2F), wherein the third (figure 8, part transistor of S2F) (figure 8, part transistor of S2R), wherein the conductivity of each transistor (figure 8, part transistors S1F/1R and S2F/2R) is controllable by a controller (figure 1, part controller generated by the controller board and gate drivers) to switch between a higher, on, conductivity (figure 7, part transistors S1F/1R and S2F/2R; on-time) and a lower, off, conductivity (figure 7, part transistors S1F/1R and S2F/2R; off-time), at an initial state (figure 7, part initial state before TA) the first (figures 7 and 8, part transistor of S1R; initial state before TA) and second transistor are both on (figures 7 and 8, part transistor of S1F; initial state before TA), and the third (figures 7 and 8, part transistor of S2F; initial state before TA) and fourth transistor are both off (figures 7 and 8, part transistor of S2R; initial state before TA), the method comprising: at a first point in time (figures 7 and 8, part first point time at the beginning of TA), switching the first transistor off (figures 7 and 8, part transistor of S1R; time at the beginning of TA); at a second point in time (figures 7 and 8, part second point time at the final of TA), switching the third transistor on (figures 7 and 8, part transistor of S2F; second point time at the final of TA); at a third point in time (figures 7 and 8, part third point time at the final of TB), switching the second transistor off (figures 7 and 8, part transistor of S1F; third point time at the final of TB); at a fourth point in time (figures 7 and 8, part fourth point time at the final of TC), switching the fourth transistor on (figures 7 and 8, part transistor of S2R; fourth point time at the final of TC); characterized in that the method further comprises: at the fourth point in time (figures 7 and 8, part fourth point time at the final of TC), latching the fourth transistor to (figures 7 and 8, part transistor of S2R; remain on after fourth point time at the final of TC).
Wheeler does not expressly disclose at a fifth point in time, unlatching the fourth transistor, wherein the fifth point in time is no less than a predetermined time period after the fourth point in time.
Makoto teaches (see figures 1-9) at the fourth point in time (figure 9, part fourth point at beginning of Tmin in Sa3), latching the fourth transistor to remain on (figure 9, part remain on Sa3 through Tmin); at a fifth point in time (figure 9, part fifth point at final time of Tmin in Sa3), unlatching the fourth transistor (figure 9, part unlatching [off] Sa3 at final time of Tmin), wherein the fifth point in time (figure 9, part fifth point at final time of Tmin in Sa3) is no less than a predetermined time period time (figure 9, part Tmin) after the fourth point in time (figure 9, part fourth point at beginning of Tmin in Sa3) (paragraphs [0111]-[0117]; That is, by using the new control functions a1d, a2d, and a3d derived by Eq. (12), even if the on-time of the switch Sa3 is set to be very short, this can be corrected and the minimum on time can be satisfied).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure controller of Wheeler with the control features as taught Makoto and obtain the method further comprises: at the fourth point in time, latching the fourth transistor to remain on; at a fifth point in time, unlatching the fourth transistor, wherein the fifth point in time is no less than a predetermined time period after the fourth point in time, because it provides more efficient control capable of prevent switch malfunctions (paragraph [0011]).
(see figures 1-8) there is a predetermined maximum time period (figure 7, part predetermined maximum time period at TA-TC) between at least one of the following: the first and second point in time (figure 7, part TA); the second and third point in time (figure 7, part TB); and the third and fourth point in time (figure 7, part TC) (paragraph [0109]; maximum value).
Regarding claim 14, Wheeler and Makoto teach everything claimed as applied above (see claim 12). Further, Wheeler discloses (see figures 1-8) the controller (figure 1, part controller generated by the controller board and gate drivers) comprises a field-programmable gate array (figure 6, part FPGA controller) (paragraph [0058]; the four step semi-soft commutation method is implemented using a single Field Programmable Gate Array (FPGA) with a structure of allowing all of the necessary control logic to be integrated into one IC).
Regarding claim 15, Wheeler and Makoto teach everything claimed as applied above (see claim 12). Further, Wheeler discloses (see figures 1-8) a method of operating a matrix converter (figure 1, part matrix converter) having at least one output node (figure 1, part output nodes connected to Induction Motor Load) and at least two input nodes (figure 1, part input nodes connected to left side of Bidirectional switches), wherein each output node (figure 1, part output nodes connected to Induction Motor Load) is bidirectionally connected (figure 1, part through bidirectional switches) (figure 8) to each input node by a bidirectional switch (figure 1, part input nodes connected to left side of Bidirectional switches), the method comprising: using a space vector modulation technique to control (paragraph [0055]; the MCT Matrix Converter operating  the order of switching of the bidirectional connections (figure 1, part through bidirectional switches) (figure 8) between the at least one output node (figure 1, part output nodes connected to Induction Motor Load) and the at least two input nodes (figure 1, part input nodes connected to left side of Bidirectional switches), wherein the step of switching of the bidirectional connection is performed (figure 7, part switching of S1F/1R and S2F/2R).
Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. 
Applicant’s argues on page 9 of the Applicant's Response (“Among the recitations of amended independent claim 1, which are neither disclosed nor suggested in the art of record are: ... wherein the controller is adapted such that the minimum time period between changing the conductivity of any single bidirectional switch is no less than a predetermined time period”).
The Examiner respectfully disagrees with Applicant’s arguments, because Makoto discloses the controller (figure 1, part controller generated by 4 and 5) is adapted such that the minimum time period between changing the conductivity of any single bidirectional switch (figure 1, parts minimum time period between changing the conductivity of any single Sa1-3, Sb1-b3 and Sc1-c3) (figure 9, part example minimum time period between changing the conductivity of Sa3) is no less than a predetermined time period (figure 9, part Tmin). As presented above, the controller (figure 1, part controller generated by 4 and 5) is adapted (Abstract; with the correction in the on-time if the calculation of the on-time is smaller than a forward restoration time) to meet with the minimum time period (figure 9, part example minimum time period between changing the conductivity of Sa3) is no less than a predetermined time period (figure 9, part Tmin). Therefore, in Makoto reference always the minimum time period relation is satisfied 
Applicant’s argues on page 9 of the Applicant's Response (“Among the recitations of amended independent claim 12, which are neither disclosed nor suggested in the art of record are: ... at the fourth point in time, latching the fourth transistor to remain on; at a fifth point in time, unlatching the fourth transistor, wherein the fifth point in time is no less than a predetermined time period after the fourth point in time”).
The Examiner respectfully disagrees with Applicant’s arguments, because the rejection is a 103 combination between Wheeler and Makoto. The primary reference Wheeler discloses at a fourth point in time (figures 7 and 8, part fourth point time at the final of TC), switching the fourth transistor on (figures 7 and 8, part transistor of S2R; fourth point time at the final of TC); characterized in that the method further comprises: at the fourth point in time (figures 7 and 8, part fourth point time at the final of TC), latching the fourth transistor to remain on (figures 7 and 8, part transistor of S2R; remain on after fourth point time at the final of TC). In Figure 7, it is clear that in the latching the fourth transistor (figures 7 and 8, part transistor of S2R) to remain on (figures 7 and 8, part transistor of S2R; remain on after fourth point time at the final of TC). Additional, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Wheeler does not disclose latching the resistor to remain on in the specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the secondary reference Makoto teaches at the fourth point in time (figure 9, part fourth point at beginning of Tmin in Sa3), latching the fourth transistor to remain on (figure 9, part remain on Sa3 through Tmin); at a fifth point in time (1206) (figure 9, part fifth point at final time of Tmin in Sa3), unlatching the fourth transistor (figure 9, . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	


	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839